DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 12/22/2020 claims foreign priority to JP2020-016735, filed 02/04/2020
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 06/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the following informality: In line 6, “alculate” should read “calculate” instead.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. noise estimation apparatus in claim 13
Claim Objections
Claims 4-7 and 9 are objected to because of the following:
A. In claim 4 line 2, “and processor” should read “and the processor” instead. Claims 5 and 9 inherit the same deficiency as claim 4.
B. In claim 6 lines 1-2, “wherein the memory configured to” should read “wherein the memory is configured to” instead. Claim 7 inherit the same deficiency as claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the operation unit” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as the processor. Claim 7 inherit the same deficiency as claim 1 by reason of dependence.
Claim 7 recites “the type of the predetermined operation” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as a type of the predetermined operation.
Claim 8 recites “the first operation data” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as the input data with the first decimal point at the first decimal point position. Claim 10 inherit the same deficiency as claim 8 by reason of dependence.
Claim 9 recites “wherein the executes the predetermined operation using a first operation data” in lines 1-2. This limitation is unclear because it seems to be incomplete and it is unclear what is executing the predetermined operation. Perhaps applicant may want to recite “wherein the processor executes the predetermined operation using a first operation data” instead. For purposes of examination, this is interpreted as wherein the processor executes the predetermined operation using a first operation data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-11 recite a device and, therefore, is a machine. Claim 12 recites a series of steps and, therefore, is a process. Claim 13 recites a non-transitory computer-readable storage medium and, therefore is an article of manufacture.
Under the Alice Framework Step 2A prong 1, claim 1 recites “calculate statistical information of a first operation result by executing a predetermined operation using input data as a first fixed-point number with a first decimal point at a first decimal point position”, “determine a second decimal point position using the statistical information”, and “specify a second operation result when the predetermined operation is executed using the input data as a second fixed-point number with a second decimal point at the second decimal point position”.
The above limitations are directed to adjusting/updating the decimal point position of fixed point number input data which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “calculate”, “determine” and “specify” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a processor configured to” language, the claim encompasses manually performing an operation with the input data with an initial decimal point position, determining the maximum and minimum values of the first operation result, determining a new decimal point position based on the maximum and minimum values, adjusting the decimal point position and performing a second operation using the input data with the adjusted decimal point position. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a memory; and a processor coupled to the memory and configured to. However, the additional elements of “a memory” and “a processor” were recited at a high-level of generality (i.e., as a generic memory and as a generic processor performing mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory” and “a processor” were recited at a high-level of generality (i.e., as a generic memory and as a generic processor performing mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-11 recite further steps and details for performing the first operation and the second operation to acquire the first and second operation result and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2, and 7-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 3 recites the following additional elements: a first sub processor and a second sub processor. Claim 4 recites the following additional elements: wherein the memory stores the first operation result. Claim 5 recites the following additional elements: a first sub processor and a second sub processor. Claim 6 recites the following additional elements: wherein the memory is configured to store the first operation result. Claim 11 recites the following additional elements: wherein the input data is an image data. However, the additional elements of “a first sub processor” and “a second sub processor” in claims 3 and 5 were recited at a high-level of generality (i.e., as generic computer components executing mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. At most, the additional elements of a processor including a first sub processor and a second sub processor does no more than generally link the use of a judicial exception to a processor that includes a first sub processor and a second sub processor. The additional elements of “wherein the input data is an image data” in claim 11 does no more than generally link the use of a judicial exception to a particular technological environment or field of use that includes image data. The additional elements of “wherein the memory stores the first operation result” in claim 4 and “wherein the memory configured to store the first operation result” in claim 6 are merely adding insignificant extra-solution activity. Accordingly, the claims are not integrated into a practical application.
Under the Alice Framework step 2B, claims 3-6 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a first sub processor” and “a second sub processor” in claims 3 and 5 were recited at a high-level of generality (i.e., as generic computer components executing mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. At most, the additional elements of  a processor including a first sub processor and a second sub processor does no more than generally link the use of a judicial exception to a processor that includes a first sub processor and a second sub processor. The additional elements of “wherein the input data is an image data” in claim 11 does no more than generally link the use of a judicial exception to a particular technological environment or field of use that includes image data. The additional elements of “wherein the memory stores the first operation result” in claim 4 and “wherein the memory configured to store the first operation result” in claim 6 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing data in memory” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions of “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework Step 2A prong 1, claim 12 recites “calculating statistical information of a first operation result by causing to execute a predetermined operation using input data as a first fixed-point number with a first decimal point at a first decimal point position”, “determining a second decimal point position using the statistical information”, and “calculating a second operation result when the predetermined operation is executed using the input data as a second fixed-point number with a second decimal point at the second decimal point position”.
The above limitations are directed to adjusting/updating the decimal point position of fixed point number input data which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “calculating”, “determining” and “calculating” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually performing a first operation with the input data with an an initial decimal point position, determining the maximum and minimum values of the first operation result, determining a new decimal point position based on the maximum and minimum values, adjusting the decimal point position and performing a second operation using the input data with the adjusted decimal point position. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2 and step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Regarding claim 13, it is directed to a non-transitory computer-readable storage medium storing a program comprising the method steps of claim 12. Claim 12 analysis applies equally to claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (US 2019/0251429 A1), hereinafter Du.
Regarding claim 1, Du teaches an arithmetic processing device comprising:
a memory (Fig. 1 memory – memory 4); and
a processor coupled to the memory and configured to (Fig. 1 processor – scale control module 1, scaling unit 2, and convolution operation module 3):
calculate statistical information of a first operation result by executing a predetermined operation using input data as a first fixed-point number with a first decimal point at a first decimal point position (Fig. 2 and paragraph [0042] “The total scale of the convolution operation results CO containing the fractional part can be represented by the average value and standard deviation thereof. For example, if the convolution operation results CO containing the fractional parts includes m values, the average value and standard deviation of these m values are obtained to represent the total scale” where statistical information - average value and/or standard deviation; first operation result - convolution operation results CO for the Nth layer; predetermined operation – layer operation or convolution operation; Fig. 1 and paragraph [0040] input data – input values MO; paragraph [0041] the input values MO are in fixed point format; paragraphs [0041 and 0044] a first decimal point at a first decimal point position – decimal point position of the input values MO for the Nth layer),
determine a second decimal point position using the statistical information (Fig. 2 and paragraphs [0041 and 0044] “the scaling unit 2 adjusts the scale of the inputs” for the next layer where second decimal point position – adjusted scale of the input values MO for the N+1th layer; paragraph [0058] “The average value and the variation value represent the total scale of the convolution operation results CO containing the fractional parts, and they are outputted to the estimator 12. According to the received average value and the variation value, the estimator 12 can estimate the possible convolution operation scale based on Gaussian distribution and then generate the scaling signal S”), and
specify a second operation result when the predetermined operation is executed using the input data as a second fixed-point number with a second decimal point at the second decimal point position (Fig. 2 and paragraph [0044] “The consecutive operation layers all have the same process” the N+1th operation layer performs the same operation using the input values MO for the N+1th layer; second operation result – convolution operation result CO of the N+1th layer).

	Regarding claim 2, Du teaches all the limitations of claim 1 as stated above. Further, Du teaches wherein the processor executes a first process acquiring the second operation result by executing the predetermined operation using the input data as the second fixed-point number (Du Fig. 2 and paragraph [0044] first process – convolution operation or the N+1th operation layer).

Regarding claim 4, Du teaches all the limitations of claim 1 as stated above. Further, Du teaches wherein the memory stores the first operation result, and the processor executes a second process acquiring the second operation result by converting the first operation result stored in the memory into the second fixed-point number with the second decimal point at the second decimal point position (Du Fig. 1 and paragraph [0036] “The memory 4 stores the convolution operation input values MO (for the following convolution operations) and the convolution operation results CO”; paragraph [0044] “When the convolution operation module 3 is going to execute the Nth operation layer, the outputs of the (N-1)th operation layer stored in the memory 4 are not directly outputted to the convolution operation module 3. In this embodiment, the outputs of the (N-1)th operation layer are the convolution operation input values MO containing fractional parts, which are inputted to the scaling unit 2, and then the scaling unit 2 adjusts the scale of the inputs of the Nth layer and outputs the adjusted convolution operation input values CI containing fractional parts to the convolution operation module 3. The consecutive operation layers all have the same process”; paragraph [0041] “In this disclosure, the data format of the convolution operation input values is dynamically adjusted ( e.g. by scaling up or down) … the position of the decimal point of the convolution operation input values is shifted right or left”).

Regarding claim 5, Du teaches all the limitations of claim 4 as stated above. Further, Du teaches wherein the processor includes a first sub processor and a second sub processor (Du Fig. 1 first sub processor - scaling unit and scale control module; second sub processor - convolution operation module),
the second sub processor executes the predetermined operation using the input data as the first fixed-point number with the first decimal point at the first decimal point position (Du paragraph [0038] “The convolution operation module 3 includes one or more convolution units. Each convolution unit executes a convolution operation based on a filter and a plurality of current convolution operation input values CI for generating convolution operation results CO”; paragraph [0044] the convolution operation module 3 executes the convolution operation for each operation layers to generate the respective operation layer results which are the convolution operation results CO”), and
the first sub processor executes a process of converting the first operation result stored in the memory into the second fixed-point number with the second decimal point at the second decimal point position (Du paragraph [0040] “The scaling unit 2 adjusts a scale of the convolution operation input values MO containing the fractional parts according to the scaling signal S, and outputs the adjusted convolution operation input values CI containing the fractional parts to the convolution operation module 3”; paragraph [0044] “then the scaling unit 2 adjusts the scale of the inputs of the Nth layer and outputs the adjusted convolution operation input values CI containing fractional parts to the convolution operation module 3”).

	Regarding claim 8, Du teaches all the limitations of claim 2 as stated above. Further, Du teaches wherein the processor executes the predetermined operation using the first operation data being input as the first fixed-point number with the first decimal point at the first decimal point position, and acquires the statistical information, the first operation data being a part of a plurality of operation data items included in the input data (Du Fig. 2 and paragraph [0044] the input values MO for the Nth layer is a part of a plurality of input values MO for each layer of the neural network).

	Regarding claim 9, Du teaches all the limitations of claim 4 as stated above. Further, Du teaches wherein the processor executes the predetermined operation using a first operation data being input as the first fixed-point number with the first decimal point at the first decimal point position and calculate the first operation result, and acquires the statistical information, the first operation data being a part of a plurality of operation data items included in the input data (Du Figs 1-2 and paragraphs [0040-0044] first operation data - input values MO for the Nth layer; plurality of operation data items - input values MO for each layer of the neural network), and 
when the second process is executed, the processor converts the first operation result into the second fixed-point number with the second decimal point at the second decimal point position, inputs second operation data included in the input data and excluding the first operation data, execute the predetermined operation using the second operation data as the second fixed-point number with the second decimal point at the second decimal point position, and acquires the second operation result (Du Fig. 2 and paragraphs [0040-0044] second operation data - input values MO for the N+1th layer).

Regarding claim 11, Du teaches all the limitations of claim 1 as stated above. Further, Du teaches wherein the input data is an image data (Du Paragraph [0036] “The input values or results can be, for example, image data, video data, audio data, statistics data, or the data of any layer of the convolutional neural network. The image data may contain the pixel data”).

	Regarding claim 12, it is directed to a method practiced by the apparatus of claim 1. All steps performed by the method claim 12 would be practiced by the apparatus of claim 1. Claim 1 analysis applies equally to claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Han et al. (US 20210319289 A1), hereinafter Han.
Regarding claim 3, Du teaches all the limitations of claim 1 as stated above. Further, Du teaches the processor  (Du Fig. 1 and paragraph [0038] “The convolution operation module 3 includes one or more convolution units. Each convolution unit executes a convolution operation based on a filter and a plurality of current convolution operation input values CI for generating convolution operation results CO”; paragraph [0044] the convolution operation module 3 executes the convolution operation for each operation layers to generate the respective operation layer results which are the convolution operation results CO”).
Du does not explicitly teach the processor includes a first sub processor and a second sub processor, the first sub processor executes the predetermined operation using the input data as the first fixed-point number, and the second sub processor executes the predetermined operation using the input data as the second fixed-point number.
However, on the same field of endeavor, Han discloses a convolution device comprising a plurality of cores wherein each core are configured to perform one or more operations including execution of convolution operations (Han Figs. 2A-2B and paragraphs [0032, 0047] plurality of cores – four cores 202).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du using Han and configure the convolution operation module of Du to include a plurality of convolution cores for performing convolution operations. Further, assign a first core to perform the convolution operation using the first fixed-point number and assign a second core to perform the convolution operation using the second fixed point number.
The motivation to so is to support efficient pipelining for large neural network models and to support parallel execution (Han paragraphs [0032-0033]).
Therefore, the combination of Du as modified in view of Han teaches the processor includes a first sub processor and a second sub processor, the first sub processor executes the predetermined operation using the input data as the first fixed-point number, and the second sub processor executes the predetermined operation using the input data as the second fixed-point number.

Regarding claim 13, Du teaches a process comprising:
calculating statistical information of a first operation result by causing to execute a predetermined operation using input data as a first fixed-point number with a first decimal point at a first decimal point position (Fig. 2 and paragraph [0042] “The total scale of the convolution operation results CO containing the fractional part can be represented by the average value and standard deviation thereof. For example, if the convolution operation results CO containing the fractional parts includes m values, the average value and standard deviation of these m values are obtained to represent the total scale” where statistical information - average value and/or standard deviation; first operation result - convolution operation results CO for the Nth layer; predetermined operation – layer operation or convolution operation; Fig. 1 and paragraph [0040] input data – input values MO; paragraph [0041] the input values MO are in fixed point format; paragraphs [0041 and 0044] a first decimal point at a first decimal point position – decimal point position of the input values MO for the Nth layer),
determining a second decimal point position using the statistical information (Fig. 2 and paragraphs [0041 and 0044] “the scaling unit 2 adjusts the scale of the inputs” for the next layer where second decimal point position – adjusted scale of the input values MO for the N+1th layer; paragraph [0058] “The average value and the variation value represent the total scale of the convolution operation results CO containing the fractional parts, and they are outputted to the estimator 12. According to the received average value and the variation value, the estimator 12 can estimate the possible convolution operation scale based on Gaussian distribution and then generate the scaling signal S”), and
calculating a second operation result when the predetermined operation is executed using the input data as a second fixed-point number with a second decimal point at the second decimal point position (Fig. 2 and paragraph [0044] “The consecutive operation layers all have the same process” the N+1th operation layer performs the same operation using the input values MO for the N+1th layer; second operation result – convolution operation result CO of the N+1th layer).
Further, Du teaches a processor included in a noise estimation apparatus (Du Fig. 1 processor – scale control module 1, scaling unit 2, and convolution operation module 3; noise estimation apparatus - convolution operation device).
Du does not explicitly teach a non-transitory computer-readable storage medium storing a program that causes a processor included in a noise estimation apparatus to execute the process.
However, on the same field of endeavor, Han discloses a non-transitory computer-readable medium comprising instructions that, when executed by a convolutional neural network hardware accelerator, cause the convolutional neural network hardware accelerator to perform operations (Han paragraph [0006] and claim 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du using Han and store the process of Du in a non-transitory computer-readable storage medium for execution by a processor. As discussed, Du discloses a method implemented by a convolution device while Han discloses a non-transitory computer-readable medium comprising instructions for execution by a convolutional neural network hardware accelerator. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a non-transitory computer-readable medium comprising instructions for adjusting the decimal point position of input values for a convolutional neural network for execution by a convolutional neural network device. See MPEP 2141.III(A).
The reason/motivation to do so is to utilize the process of Du in implementing a computer-implemented method for a convolutional neural network that can adjust the decimal point position of fixed-point convolution operation input values (Han paragraph [0074], Du paragraph [0024]).
Therefore, the combination of Du as modified in view of Han teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in a noise estimation apparatus to execute a process, the process comprising: calculating statistical information of a first operation result by causing to execute a predetermined operation using input data as a first fixed-point number with a first decimal point at a first decimal point position, determining a second decimal point position using the statistical information, and calculating a second operation result when the predetermined operation is executed using the input data as a second fixed-point number with a second decimal point at the second decimal point position.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Hu et al. (US 20210042344 A1), hereinafter Hu.
Regarding claim 10, Du teaches all the limitations of claim 8 as stated above.
Du does not explicitly teach wherein the processor changes a ratio of the first operation data to the input data.
However, on the same field of endeavor, Hu discloses adjusting a proportion or portion of input data used in a neural network processing technique (Hu paragraphs [0011, 0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du using Hu and configure the processor of Du to adjust a proportion or portion of input data used when performing the layer operation for the Nth layer.
The motivation to do so is to more accurately identify relationships between data items in the input data. Furthermore, lesser amount of input data can be used as neural network training technique gradually become more accurate over time (Hu paragraph [0048]).
Therefore, the combination of Du as modified in view of Hu teaches wherein the processor changes a ratio of the first operation data to the input data.
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections discussed above.
Claim 6 is directed to an arithmetic processing device, comprising, among other things, a processor wherein the processor selects a process to be executed for a shorter time period from a first process and a second process, the first process acquiring the second operation result by causing the operation unit to execute the predetermined operation using the input data as the second fixed-point number with the second decimal point at the second decimal point position, the second process acquiring the second operation result by converting the first operation result stored in the memory into the second fixed-point number with the second decimal point at the second decimal point position and executes the selected process.
Du is the closest found prior art. Du teaches the claimed subject matter in accordance with the claim mappings discussed above. Further, Du teaches a process of acquiring the second operation result by converting the first operation result stored in the memory into the second fixed-point number with the second decimal point at the second decimal point position. However, Du does not explicitly teach two different processes, and the processor selecting a process from the two different processes to be executed based on which one of the processes has a shorter execution time. This is shown in at least Fig. 17 and paragraph [0185] in which column 513 shows the selected process based on execution time of the first process in column 511 and the second process in column 512. Further, none of the other prior art references cites explicitly teach or suggest the concept of selecting a process to be executed for a shorter time period from a first process and a second process, the first process acquiring the second operation result by causing the operation unit to execute the predetermined operation using the input data as the second fixed-point number with the second decimal point at the second decimal point position, the second process acquiring the second operation result by converting the first operation result stored in the memory into the second fixed-point number with the second decimal point at the second decimal point position as recited in claim 6. Claim 7 would also be allowable for at least the same reasons as claim 6 by reason of dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (20190122106 A1), Park et al. (20200125947 A1), Zhang et al. (20200117614 A1) are related to updating a decimal point position of fixed point numbers in a neural network.
Imber et al. (US 20190236436 A1) is related to iteratively updating a fixed point number format of input data values and weight values of at least one layer of a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182